December 16, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s arguments with respect to claims 1, 5-11, and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Hosoe et al (U.S. Patent Application Publication No. 2007/0290539 A1) in view of Croghan (U.S. Patent No 137,062).


    PNG
    media_image1.png
    218
    216
    media_image1.png
    Greyscale

As for Claim 11, Hosoe et al teach a reconfigurable chair, comprising: 
a base 2; 
a seat 3 coupled to the base; 
a post 5 coupled to the seat; 
a backrest 4 coupled to the post; and
 a hinge 11 coupled to the post and to the backrest, wherein the backrest is configured to rotate around the hinge from a first, upright position, to a second, flat position.
As for Claim 11, Hosoe et al teach a reconfigurable chair, comprising: 
a base 2; 
a seat 3 coupled to the base; 
a post 5 coupled to the seat; 
a backrest 4 coupled to the post; and
 a hinge 11 coupled to the post and to the backrest, wherein the backrest is configured to rotate around the first hinge from a first, upright position of the backrest, to a second, flat position of the backrest but does not teach a pair of side mounted rests coupled to the seat.

    PNG
    media_image2.png
    205
    237
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    230
    319
    media_image3.png
    Greyscale

However, Croghan teaches the concept of a pair of side mounted rests coupled to a seat, each side mounted rest including a second hinge, wherein: a first of the side mounted rests is positioned on a left side of the seat, the second side mounted rest is positioned on a right side of the seat, and the first side mounted rest or the second side mounted rest is rotatable around an axis of the second hinge in positions including: a first, upright position of the first or second side mounted rest, a second, flat position of the first or second side mounted rest, and a plurality of intermediate positions between the first, upright position of the first or second side mounted rest and the second, flat position of the first or second side mounted rest; wherein each side mounted rest is configured to pivot from a respective edge of each side mounted rest coupled to the seat; wherein the first side mounted rest pivots independently of the second side mounted rest; wherein the side mounted rests, in a first position relative to the seat, a top surface of each side mounted rest follows a slope in alignment with a top surface of the seat; wherein at least one side mounted rest is configured to pivot upright while the backrest is positioned in the second, flat position.  It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Hosoe et al, to include a pair of side rests, as taught by Croghan, since the adjustable side rests could provide supports for a person’s arms or to be moved to a position to increase the support area of the seat.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoe et al (U.S. Patent Application Publication No. 2007/0290539 A1) in view of Croghan (U.S. Patent No 137,062), as applied to claim 11 above, and further in view of Wang (U.S. 7,347,496 B1).
Hosoe et al in view of Croghan teaches the structure substantially as claimed but does not teach a rotation point in a housing coupled to a support frame of the seat, wherein the backrest is configured to tilt forward or backward from the seat, in a range defined by the rotation point.

    PNG
    media_image4.png
    289
    340
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    345
    217
    media_image5.png
    Greyscale

However, Wang teaches the concept of a chair having a first housing 3 coupled to a backrest 7; a second housing 1 coupled to a seat; 6 and a post 2,4, wherein a first end of the post 2,4 is coupled to the first housing 3 and a second end of the post 2,4 is coupled to the second housing 1.  It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Hosoe et al in view of Croghan, to include a first housing coupled to the backrest; a second housing coupled to the seat; and a post, wherein a first end of the post is coupled to the first housing and a second end of the post is coupled to the second housing, as taught by Wang, since it would allow for adjustments of the backrest in response to the movements of the person seated in the chair to provide the highest level of comfort to the person using the chair.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoe et al (U.S. Patent Application Publication No. 2007/0290539 A1) in view of Croghan (U.S. Patent No 137,062), as applied to claim 11 above, and further in view of Brown et al (U.S. Patent No. 4,632,458).
Hosoe et al in view of Croghan teaches the structure substantially as claimed but does not teach a height adjustment element coupling the backrest to the post, wherein a height position of the backrest is adjustable by operation of the height adjustment mechanism.  However, Brown et al teach a height adjustment element coupling the backrest to the post, wherein a height position of the backrest is adjustable by operation of the height adjustment mechanism.  It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Hosoe et al, in view of Croghan to include a backrest that is configured to move up or down, along a length of, or in line with, the post, as taught by Brown at al, since it would allow the backrest to be vertically adjusted to accommodate persons of various heights.

Claims 1 and 5-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art teaches side rests that are pivotable along a horizontal axis between upright and horizontal positions and some that are selectably adjustable, the prior art of record does not  teach that the side mounted rests rotate upwardly around a first axis of rotation, defined by the first hinge, from a first position to a second position and to an indefinite number of positions between the first position and the second position, as defined in claim 1.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636